Title: John Adams to Rufus King, 14 Jun. 1786
From: Adams, John
To: King, Rufus


          
            
              Dear Sir
            
            

              London

               June 14. 1786
            
          

          Yesterday, arrived by the Post your Favours of the 2. 4. &
            5. of May.
          “Every Day will furnish America with fresh Proofs, of the
            fallacious nature of all her hopes of Prosperity, Grandeur and Glory, from the friendly
            disposition of foreign Powers. Whatever assistance she may ever derive from any of them,
            must be purchased at a greater Price than it will be worth. Reverence thyself, is a
            Precept of private Morality, but it is equally applicable And equally necessary to
            States & Individuals..—Know thyself is another of as much Importance
            to both. Our Country is yet more deficient in the latter than in the former.”
          Credit, has been the Inlet to most of the Luxury and Folly which
            has yet infected our People. He who could devise a method to abolish it forever, would
            deserve a Statue, to his Memory.
          Agriculture, manufactures, and Commerce with one another, would
            Soon make Us flourish.
          “The Want of Concert, and the Want of Confidence in each other,
              and the trifling with public Faith have emboldened our Rivals, which are
            all Europe, and have let loose the Barbarians, and alltogether have already not only
            ruined our Navigation and Commerce, but reduced the Price of our Produce. This last will
            be soon felt, and will arouse the Planters & Farmers. But it will fall much
            lower, if our Navigation is not attended to, if We depend upon foreign ships, it will
            dwindle to almost nothing.”
          The most allarming Circumstance, that has happened is the
            Innattention to Congress.—that Seven states only should be represented, for so long a
            time, is Proof when the affairs of the Union, were in so embarrassed and
            dangerous a situation is Proof of something so bad that I dare not name it.
          The proposed Convention, it is to be hoped will do good: but I know
            not why Congress could not have done as well or better.
          The Barbary Powers, will not be appeased for less than two or three
            hundred Thousand Pounds. Congress have Such Sums to pay in Europe in 1787, that I know
            not how they will obtain the Money. Lay on Duties to pay the Interest and it may easily
            be obtained by Loans.: but not otherwise. Mr.
            Lamb was sent by Us to Affrica, because he was sent by Congress to Us. We could easily
            have found better Men. But it will be in vain to send any body, untill he is provided
            with Money Sufficient.—We must not call it Bribery. We should learn to talk of it as
            other nations do, as Gratuity Generosity, magnificence, Friendship, Custom & all
            that. if we fight them We shall only increase their demands and be obliged to pay them
            as much more as will make up all the Damage We do them.
          “All Nations are contriving to take Advantages of Us and make
            Profit and Power out of Us, and if Planters & Merchants North and south do not
            unite in measures of Defence We shall find ourselves a Prey. The Agriculture of the
            Country will feel the Ruin, when it comes to their Turn as severely as the
            Merchants."
          "immense Quantities of Grain have been sent from England to
            Bordeaux & Marseilles this Spring. This demand ought to have been supplied from
            America. Why was it not.? because of the difficulty of freight.—” 
          Mr Jay mentions a Letter of the 1. of
            May. This I have not recd. it contains perhaps the sense of
            Congress, concerning the Exchange of Ministers.—I shall punctually obey my orders. —
            —Untill every Law of the States is repealed, whether respecting Debts or Tories, which
            is inconsistent with the Treaty: Untill the frontier Posts shall be surrendered to Us
            & the Negroes paid for “Untill all the States shall have firmly established a
            system of national Revenue and taken a decided Resolution in favour of their own
            Navigation, by a Peace with the Barbary Powers as well as giving a clear Encouragement
            to their own ships beyond all others, my situation here will be so unpleasant, that I
            shall constantly wish to be at home.
          To be obliged to embark with my Family in any miserable Merchant
            ship, or accidental Packett, in the dead of Winter, would be very disagreable: but if
            orders should arrive So that I could embark in Season in the Fall, or if they should be
            delayed till Spring, they would relieve me from a heavy Load.
          “The Poor Prisoners at Algiers, the old Debtors in all the States,
            the suitors for Vessells captured after the Armistice, all the Merchants in America, and
            all the Farmers are now or will soon be looking to me for Relief from their Distresses,
            when I know I can do them no service, and all their hopes must depend upon the Measures
            taken by Congress and their own Legislatures.
          I see that Pains are taken in the American Newspapers to hold up to
            the People hopes and Expectations of a Change of Councils here. nothing can be more
            impolitik, fallacious and abusive.—The Eyes of the People ought to be undeceived and
            opened, upon their true Situation and real Danger.”
          My affectionate Respects to Mr Alson, and to your / Lady if you
            please.
          With great Esteem, your most / obedient humble servant
          
            
              John Adams
            
          
        